NO. 07-01-0413-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                FEBRUARY 20, 2002
                          ______________________________

                              JUAN MANUEL GUERRERO,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 338TH DISTRICT COURT OF HARRIS COUNTY;

                    NO. 737,398; HON. ELSA ALCALA, PRESIDING
                        _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Juan Manuel Guerrero (appellant) appeals from an order revoking his community

supervision and sentencing him to two years imprisonment. His appointed counsel,

however, has filed 1) a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967) representing that the appeal lacked merit and 2) a motion

requesting leave to withdraw as counsel. The record illustrates that said documents were

served upon appellant. So too was appellant informed in writing, by both his counsel and

this court, of appellant’s right to peruse the record and submit a pro se response or brief.

The deadline by which appellant had to comply was February 19, 2002. To date, we have
received no pro se response or brief from appellant nor any communication indicating in

any way that he cares to file same.

      With regard to the Anders brief, appellant’s counsel stated that she diligently

reviewed the record and that, in her opinion, it reflected no reversible error or arguable

grounds for appeal. So too did she discuss why, under the controlling authority, there was

no reversible error below. High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978).

Then, she concluded that the appeal was without merit.

      We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal as per Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988) and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1991), and found none. Therefore, counsel’s assessment of the appeal is accurate.

      Having found no error, we grant the pending motion to withdraw and affirm the final

judgment entered below.


                                                       Brian Quinn
                                                         Justice


Do not publish.




                                            2